Bill To: Mike Richardson Shop Rite 55 Hannah Way Rossville, GA 30741 706-861-3347 Ship To: IBM SurePOS undle 5 Lane Pricing IR-V2-SSB w/ BO Printer May 21, 2008 Description Shop Rite #9 3507 Chattanooga Road Tunnel Hill, GA30755 706-673-2351 List Price Discounted Price to Retailer IBM SurePOS 72O IR V2 SSB $ 32,025 $ 21,192 POS Peripherals, Programming, Installation and Training $ 24,333 $ 17,580 Total Front End System: $ 56,358 $ 38,772 Back Office System $ 3,390 $ 2,495 EPS Firewall System $ 5,535 $ 5,535 Total Investment without Bundled Discounts to Retailer $ 65,283 Total Investment including Bundled Discounts to Retailer $ 46,802 Total Savings on Investment by Purchasing Bundle $ (18,481 ) *One Year Warranty on IBM SurePOS ACE System *Applicable
